                                  Case 2:18-cv-00899-GMN-DJA Document 77 Filed 09/24/20 Page 1 of 2



                        1       ROGER L. GRANDGENETT II, ESQ., Bar # 6323
                                DIANA G. DICKINSON, ESQ., Bar # 13477
                        2       LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                        3       Suite 300
                                Las Vegas, NV 89169-5937
                        4       Telephone:    702.862.8800
                                Fax No.:      702.862.8811
                        5       Email: rgrandgenett@littler.com
                                       ddickinson@littler.com
                        6
                                Attorneys for Defendant
                        7       UNITED AIRLINES, INC.

                        8
                                                                UNITED STATES DISTRICT COURT
                        9
                                                                     DISTRICT OF NEVADA
                     10

                     11
                                PETER SLACK, an Individual,
                     12
                                                   Plaintiff,                     Case No. 2:18-cv-00899-GMN-DJA
                     13
                                vs.                                               STIPULATION AND ORDER TO EXTEND
                     14                                                           THE DEADLINE FOR OPPOSITION AND
                                UNITED AIRLINES, INC., a Foreign                  REPLY TO DEFENDANT’S MOTION FOR
                     15         Corporation, DOES I-X; and ROE                    SUMMARY JUDGMENT
                                CORPORATIONS I-X,
                     16                                                           [SECOND REQUEST]
                                                   Defendant.
                     17

                     18                 IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff PETER SLACK

                     19         (“Plaintiff”) a Pro Se Plaintiff, and Defendant UNITED AIRLINES, INC. (“Defendant”), by and

                     20         through its counsel of record, that the deadlines for filing an opposition and reply to Defendant’s

                     21         Motion for Summary Judgment (ECF No. 71) are extended by agreement due to a death in Plaintiff’s

                     22         family and due to continuing circumstances imposed by the Coronavirus Disease 2019 (“COVID-

                     23         19”).

                     24                 Defendant filed its Motion for Summary Judgment (ECF No. 71) on August 21, 2020. On

                     25         August 24, 2020, Plaintiff filed a motion asking for a thirty-day extension to oppose Plaintiff’s

                     26         motion (ECF No. 73) which Defendant did not oppose (ECF No. 74). Plaintiff’s opposition is

                     27         currently due on or before September 23, 2020 (ECF No. 75). However, in light of a death in

                     28         Plaintiff’s family, the parties stipulate to extend the deadline for Plaintiff to file his opposition to
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                    Case 2:18-cv-00899-GMN-DJA Document 77 Filed 09/24/20 Page 2 of 2



                        1        Defendant’s Motion by two (2) weeks, up to and including October 7, 2020. If this extension is

                        2        approved by the Court, Defendant’s reply would then be due on or before October 21, 2020. See

                        3        Local Rule 7-2(b). Due to the continuing circumstances imposed by COVID-19, the parties further

                        4        stipulate to extend the deadline for Defendant to file its reply in support of Defendant’s Motion for

                        5        Summary Judgment by one (1) week, up to and including October 28, 2020.

                        6                 This is the second request for an extension of time for Plaintiff to file an opposition to

                        7        Defendant’s Motion for Summary Judgment. This is the first request for an extension of time for

                        8        Defendant to file a reply to the Motion for Summary Judgment. These requests are made in good

                        9        faith and not for the purpose of delay. The parties agree that good cause therefore exists for the

                     10          extensions.

                     11         Dated: September 22, 2020
                     12         Respectfully submitted,                        Respectfully submitted,
                     13

                     14         /s/ Peter Slack                               /s/ Diana G. Dickinson
                                PETER SLACK                                   ROGER L. GRANDGENETT II, ESQ.
                     15                                                       DIANA G. DICKINSON, ESQ.
                                Pro Se Plaintiff                              LITTLER MENDELSON, P.C.
                     16
                                                                              Attorneys for Defendant
                     17                                                       UNITED AIRLINES, INC.
                     18

                     19
                                                                               ORDER
                     20
                                                                                      IT IS SO ORDERED.
                     21
                                                                                                 23 day of September, 2020.
                                                                                      Dated this ____
                     22

                     23

                     24
                                                                                      _______________________________________
                     25                                                               Gloria M. Navarro, District Judge
                                                                                      UNITED STATES DISTRICT COURT
                     26

                     27          4813-8285-8956.1 087218.1029

                     28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
                                                                                 2.
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
